Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claims 11-19 been renumbered claims 12-20.
In a previous amendment, Applicant canceled claim 11.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobota (U.S. Patent 6,659,870).

Regarding claims 1, 3, and 10, Sobota discloses a detector system comprising a multi-channel redundant detection device which is accommodated in a hand-held control device, wherein: 
the actuation device is configured as a lever or slider (“driving/steering lever” 20, see col. 4:21-24, col. 5:21-32, and figure 6b);
the multi-channel redundant detection device comprises:
a first detection receiving device (a first of a pair of “Hall effect sensor” 48a, see 5:20-32 and figure 6b), a second detection receiving device (a second of a pair of “Hall effect sensor” 48b, see 5:20-32 and figure 6b), a first detection transmitting device (a first “magnet” 49a, see 5:20-32 and figure 6b) associated with the first detection receiving device, and a second detection transmitting device (a second “magnet” 49b, see 5:20-32 and figure 6b) associated with the second detection receiving device, the second detection transmitting device being distinct (interpreted to include recognizably different in nature from something else of a similar type) from the first detection transmitting device; and
the multi-channel redundant detection device is designed to allow the plausibility of its output signals to be checked, in which the first detection transmitting device is provided for the first detection receiving device and is arranged to charge the first detection receiving device with a first detection transmitting quantity, and the second detection transmitting device is provided for the second detection receiving device and is arranged to charge the second detection receiving device with a second detection transmitting quantity (met by the basic functioning of distinct Hall effect sensors with associated distinct magnets).
It should be noted the recitation of the hand-held control device “is adapted to control the medical motor system and which is positioned to detect actuation of an actuating device of the hand-held control device” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  It should be well noted that hand-held device like gaming controllers can be used to preform medical procedures with motor driven actuation.

Regarding claim 2, Sobota discloses the claimed invention, see col. 5:20-32 and figures 6b.

Regarding claim 4, Sobota discloses the claimed invention, see col. 5:20-32 and figures 6b, wherein “identical” has been interpreted to include “the same type”.

Regarding claim 5, Sobota discloses the claimed invention, see col. 5:20-32 and figures 6b, wherein “different” has been interpreted to include “distinct; or separate.”

Regarding claim 6, Sobota discloses the claimed invention including the encompassing “common housing assembly” (“housing” 12, see col. 5:20-32 and figures 6b).

Regarding claim 8, Sobota discloses the claimed invention, see col. 5:20-32 and figures 6b.

Regarding claim 9, Sobota discloses the claimed invention, where the examiner has interpreted “programmed to” merely as equivalent to “arranged to” and since 48a and
48b are both Hall effect sensors they are arranged to output the same signal, see col. 5:20-32 and figures 6b.  This interpretation regarding the word “programmed” was also previously taken, in the previous Office action.

Claims 1-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Application Publication 2014/0012238).

Regarding claims 1 and 10, Chen et al. disclose a detector system comprising a multi-channel redundant detection device which is accommodated in a hand-held control device, wherein: 
the actuation device is configured as a lever or slider (the relatively elongated lever portion of “rocker device” 128, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C);
the multi-channel redundant detection device comprises:
a first detection receiving device (“sensor” 150b, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C), 
a second detection receiving device (“sensor” 150d, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C), 
a first detection transmitting device (“magnetic element” 128a – “the sensor 150b senses a position of the magnetic element 128a,” see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C) associated with the first detection receiving device, and 
a second detection transmitting device (“magnetic element” 128b - “magnetic element 128b is sensed by the sensor 150d,” see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C) associated with the second detection receiving device, the second detection transmitting device being distinct (interpreted to include recognizably different in nature from something else of a similar type
the multi-channel redundant detection device is designed to allow the plausibility of its output signals to be checked, in which the first detection transmitting device is provided for the first detection receiving device and is arranged to charge the first detection receiving device with a first detection transmitting quantity, and the second detection transmitting device is provided for the second detection receiving device and is arranged to charge the second detection receiving device with a second detection transmitting quantity (met by the basic functioning of distinct Hall effect sensors with associated distinct magnets).
It should be noted the recitation of the hand-held control device “is adapted to control the medical motor system and which is positioned to detect actuation of an actuating device of the hand-held control device” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  It should be well noted that hand-held device like gaming controllers can be used to preform medical procedures with motor driven actuation.

Regarding claim 2, Chen et al. disclose the invention, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C.
Regarding claim 3, Chen et al. disclose the invention, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C, and more specifically [0083].

Regarding claim 4, Chen et al. disclose the claimed invention, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C, and more specifically [0083], wherein “identical” has been interpreted to include “the same type”.

Regarding claim 5, Chen et al. disclose the claimed invention, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C, and more specifically [0083], wherein “different” has been interpreted to include “distinct; or separate,” wherein “different” has been interpreted to include “distinct; or separate.”

Regarding claim 6, Chen et al. disclose the claimed invention including the encompassing “common housing assembly” (“handle housing” 102, see [0059], [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C, and more specifically [0059] and figures 1-2.

Regarding claim 8, Chen et al. disclose the claimed invention, see [0090], [0092] and figures 1-3, 7, 9, 10A-10C, 11A and 11C.

Regarding claim 9, Chen et al. disclose the claimed invention, where the examiner has interpreted “programmed to” merely as equivalent to “arranged to” and since 150b and
.


Response to Arguments

Applicant’s arguments with respect to claims 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Allowable Subject Matter

Claims 12-20 are allowed over the prior art, however, the outstanding claim objections noted above due to a mis-numbering of the claims 12-20 (or claims 11-19) still remains and must be corrected before any allowance can be issued.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792